Webb, Judge.
This is an appeal from an order granting a stockholder the right to examine corporate books and records pursuant to Business Corporation Code § 22-613. The corporation does not contend that the statutory grounds for inspection have not been met but seeks to have this court declare that petitioner, for various *35reasons, was not entitled to the stock which the corporation issued her some 1-1/2 years before her demand for inspection was made. Such collateral questions common to disputes among stockholders cannot be adjudicated in this type proceeding. The statute specifies the grounds upon which inspection may be denied or restricted and, none appearing, the court did not err in granting the right to inspection. Shelters, Inc. v. Mankin, 130 Ga. App. 859 (204 SE2d 810) (1974). The petition conforms to the statute, the findings of fact and conclusions of law are adequate, the evidence supports the findings and, no error of law appearing, the judgment is affirmed.
Submitted January 7, 1977
Decided January 13, 1977.
Ronald J. Armstrong, for appellant.
Huie, Ware, Sterne, Brown & Ide, D. Lake Rumsey, Jr., for appellee.

Judgment affirmed.


Deen, P. J., and Marshall, J., concur.